Case 1:19-cv-01515-DNH-CFH Document 36 Filed 05/28/21 Page 1 of 3

UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF NEW YORK

MILTON AL STEWART, Acting Secretary of Labor, :
United States Department of Labor’,

Plaintiff,

Vv. Civil Action No.
1:19-CV-1515 (DNH/CFH)
WGC HOLDINGS, LLC, ALAN DEFOREST,
MICHELLE FONTAINE-SEGATTI, and
JAMIE SANTACROCE,

Defendants.

 

STIPULATION OF DISMISSAL
The partics have executed settlement agreements resolving all matters between them
relating to the Secretary’s complaint under the Employee Retirement Income Security Act. No

party hereto is an infant or incompetent. Accordingly, the parties stipulate that the above-captioned

DATED: February 11, 2021
New York, New York

 

For Plaintiff:

ELENA GOLDSTEIN
Deputy Solicitor of Labor

JEFFREY S. ROGOFF
Regional Solicifér

 
 
   

BY:
. CARINA DE LA P.

 

! Pyrsuant to Federal Rule of Civil Procedure 25(d), Acting Secretary of Labor Al Stewart is
automatically substituted as Plaintiff.
Case 1:19-cv-01515-DNH-CFH Document 36 Filed 05/28/21 Page 2 of 3

For Defendants:

 

BY:

BY:

Trial Attorney
U.S. Department of Labor,
Attorneys for Plaintiff Secretary of Labor

U.S. Department of Labor
Office of the Regional Solicitor
201 Varick Street, Room 983
New York, NY 10014

(646) 264-3654

(646) 264-3660 (fax)
Delapaz.Barbara.C@dol.gov
NY-SOL-ECF@dol.gov

  

JON E. CRAIN

Whiteman Osterman & Hanna LLP
One Commerce Plaza

Albany, NY 12260

(518) 487-7672

(518) 487-7777 (fax)
JCrain@woh.com

Attorney for WGC Holdings, LLC

CHRISTOPHER MASSARONI
Hodgson Russ LLP

677 Broadway, Suite 301
Albany, NY 12207

(518) 433-2432

(518) 391-2102 (fax)
CMassaroni@hodgsonruss.com

Attorney for Alan DeForest

we s

MICHELE FONTAINE-SEGATTI
14 Rushmore Road

Hopewell Junction, NY 12533
(845) 475-4969
iphonechele@gmail.com
Case 1:19-cv-01515-DNH-CFH Document 36 Filed 05/28/21 Page 3 of 3

 

Poughquag, NY 12570
(845) 313-1293
jamiesantacroce@gmail.com
